        Case 1:18-cr-00809-RJS Document 63 Filed 11/10/20 Page 1 of 1




                                                  November 9, 2020

BY ECF AND EMAIL

Honorable Richard J. Sullivan
United States Circuit Judge
40 Foley Square
New York, NY 10007

Re:   United States v. John Luke Shannon,
      18 Cr. 809 (RJS)

Dear Judge Sullivan:

      I write with the consent of the government to request that the Court adjourn
Mr. Shannon’s surrender date, now set for November 16, 2020, by another two
weeks. This adjournment is necessary because Mr. Shannon remains under
quarantine for possible COVID-19. He is suffering from fever, headache, and cough.
His doctor at the Veteran’s Administration has directed him to remain under
quarantine until he has been symptom-free for at least 72 hours.

                                                  Respectfully submitted,

                                                   /s/
                                                  Clay H. Kaminsky
                                                  Assistant Federal Defender
                                                  (212) 417-8749

cc:   AUSA Cecilia Vogel


IT IS HEREBY ORDERED THAT Defendant's surrender date, currently
set for November 16, 2020, is adjourned to Monday, November 30,
2020.     No further adjournments will be granted absent
truly compelling circumstances.




                           11/9/2020
